[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           MARCH 10, 2008
                             No. 07-14506
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                     D. C. Docket No. 06-00033-CV-5

CHARLES SCOTT,

                                               Plaintiff-Appellant,

                                  versus

DEPUTY SHERIFF JAMES MERCIER,
Deputy Sheriff of Brantley,
                                               Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (March 10, 2008)

Before BIRCH, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Charles Scott appeals the district court’s grant of summary judgment in this

42 U.S.C. § 1983 action against James Mercier, the Deputy Sheriff of Brantley

County, Georgia. In his complaint, Scott alleged Mercier, while acting under

color of state law, entered his property without permission and, when Scott

declined Mercier’s commands, attacked and beat him. Scott explicitly sued

Mercier only in his official capacity, asserting various state law torts and a § 1983

action alleging a violation of Scott’s civil rights. Mercier first moved for summary

judgment on February 12, 2007. During a status conference on June 29, 2007,

Mercier asked to file an amendment to his summary judgment motion. The district

court instructed Mercier to file his amendment within three weeks, and allowed

Scott two weeks to respond. Mercier filed his amended motion on July 20, 2007,

arguing that sovereign immunity barred the suit. Scott replied on July 30, 2007.

On September 14, 2007, the district court granted summary judgment in favor of

Mercier on the § 1983 claims, finding Mercier was entitled to Eleventh

Amendment sovereign immunity as a state actor under Manders v. Lee, 338 F.3d

1304 (11th Cir. 2003) and, alternatively, that Scott had failed to challenge an

official policy or practice of the Brantley County Sheriff’s Office. The district

court declined to exercise supplemental jurisdiction over Scott’s state law claims

and dismissed them without prejudice.

                                          2
       We have thoroughly reviewed the record and the briefs in this case and find

no merit to any of Scott’s issues on appeal.1 We affirm for the reasons set forth in

the district court’s well-reasoned order of September 14, 2007.

       AFFIRMED.




       1
          We decline to address Scott’s argument that the district court erred in considering
Mercier’s amended summary judgment motion asserting sovereign immunity. Scott argues the
court permitted Mercier to amend his summary judgment motion well outside the date set by the
original Scheduling Order without demonstrating the good cause required by FED . R. CIV . PRO .
16(b)(4). We will not address this argument because Scott was given ample opportunity to raise
it below both at the status conference and when he responded to Mercier’s amended motion. By
failing to do so, Scott waived the argument. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d
1324, 1331 (11th Cir. 2004) (“[A]n issue not raised in the district court and raised for the first
time in an appeal will not be considered by this court.” (quotations omitted)).

                                                3